Citation Nr: 1536285	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  12-21 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable initial rating for service-connected tinea pedis of the bilateral feet with onychomycosis.

2.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

3.  Entitlement to service connection bilateral knee strain, to include as due to exposure to herbicides.

4.  Entitlement to service connection for bilateral ankle strain, to include as due to exposure to herbicides.

5.  Entitlement to an initial rating in excess of 10 percent for service-connected ischemic heart disease.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to February 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The April 2012 rating decision denied service connection for hypertension and granted service connection for tinea pedis of the bilateral feet with onychomycosis with a noncompensable initial rating effective August 22, 2011.  The Veteran is seeking a compensable initial rating for his service-connected tinea pedis.

In October 2012, the Veteran requested a Travel Board hearing before a Veterans Law Judge.  A hearing was scheduled for July 16, 2015 at the RO.  However, the Veteran did not attend the hearing nor did he provide a reason for his failure to attend.  Thus, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).

The issues of entitlement to service connection for hypertension, for bilateral knee strain, and for bilateral ankle strain, to include as due to exposure to herbicides, and entitlement to an initial rating in excess of 10 percent for ischemic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinea pedis of the bilateral feet with onychomycosis have not been shown to have affected at least 5 percent of his entire body or at least 5 percent of exposed areas, or to have required intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during a 12-month period.


CONCLUSION OF LAW

The criteria for an initial compensable rating for tinea pedis of the bilateral feet with onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Codes 7813-7806 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The issue of entitlement to a higher rating for tinea pedis arises from the Veteran's disagreement with the initial disability rating assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2014).  

In addition, the duty to assist the Veteran has been satisfied.  The RO has obtained the Veteran's service treatment records, and his identified and available post-service medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided a VA fee-based skin examination in March 2012 to ascertain the current severity of his service-connected tinea pedis of the feet.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examiner discussed the history of the Veteran's tinea pedis, conducted a clinical examination of the Veteran, and included sufficient detail as to the current severity of the Veteran's tinea pedis, including information concerning the functional aspects of this disability.  The VA examination is adequate for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  This appeal originates from a rating decision that granted service connection and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for tinea pedis of the bilateral feet with onychomycosis was granted in an April 2012 rating decision and assigned an initial noncompensable rating effective from August 22, 2011.  As such, the rating period on appeal for the initial rating for tinea pedis is from August 30, 2010.  38 C.F.R. § 3.400(o)(2) (2014).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of a disability is for consideration in rating a disability.

The Veteran's tinea pedis disability is rated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7813, as dermatophytosis, which specifically includes tinea pedis.  Diagnostic Code 7813 instructs the rater to evaluate this condition as disfigurement of the head, face, or neck (Diagnostic Code 7800); scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis (Diagnostic Code 7806), depending on the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7820.  

The medical evidence of record does not show that the Veteran's tinea pedis has resulted in scars or disfigurement of the head, face, or neck; rather, his tinea pedis has only affected his feet.  Also, a March 2012 VA examination report specifically noted that the Veteran's skin condition did not cause scarring or disfigurement of the head, face or neck.  Therefore, the tinea pedis is most appropriately rated under Diagnostic Code 7806 (for rating dermatitis).

Under Diagnostic Code 7806, a 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas; or, when systemic therapy such as with corticosteroids or other immunosuppressive drugs was required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating is warranted for involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or, when constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs was required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Service treatment records show the Veteran received treatment for a fungal infection of the feet.  Post-service VA outpatient treatment records show the Veteran was prescribed triamcinolone acetonide to treat skin inflammation.  These records do not show use of any systemic corticosteroids or immunosuppressive medications to treat tinea pedis.  The records also show that the Veteran was a retired mechanic/phone company employee.

The Veteran underwent a VA fee-based skin examination in March 2012.  The Veteran reported that his feet hurt and had peeled since his time in Vietnam.  His symptoms were reportedly somewhat eased with over-the-counter (OTC) foot fungal spray and prescription salve.  For treatment, he used topical medications, such as OTC foot fungal spray and prescription creams for total duration of "constant/near-constant" in the past 12 months.  His tinea pedis did not require the use of any systemic corticosteroids or other immunosuppressive medications, or any other treatments or procedures.  On physical examination, the examiner noted that the total body area affected by the infections of the skin was less than 5 percent and that no exposed body area was affected.  The diagnosis was tinea pedis of the bilateral feet with onychomycosis of all toenails.  The examiner noted that the Veteran did not have any skin neoplasms or systemic manifestations due to his skin disease.  The examiner also noted that the Veteran's skin condition impacted his ability to work because of constant pain and irritation from the fungal infections, especially with weight bearing.  

The Board finds that a compensable rating for tinea pedis is not warranted at any time during the appeal.  There is no medical evidence of record reflecting that the Veteran has tinea pedis which covers at least 5 percent of his entire body or at least 5 percent of exposed areas.  The VA treatment records do not provide any specific findings with regard to the measureable extent of the tinea pedis.  The March 2012 examination report shows symptoms of tinea pedis manifested as discomfort, peeling, and irritation; however, less than 5 percent of the Veteran's entire body was affected and none of his exposed areas were affected.  Therefore, a compensable rating at any time during the appeal based on area affected is not warranted. 

The evidence of record, which includes VA outpatient treatment records, also does not show that the Veteran has, at any time during the pendency of this appeal, used systemic therapy, such as corticosteroids or other immunosuppressive drugs, to treat his tinea pedis.  Topical medications, such as fungal spray and cream, were noted in the March 2012 examination report, but they were not identified as systemic corticosteroid or immunosuppressive drugs.  The March 2012 examiner specifically noted that the Veteran did not require use of corticosteroids or immunosuppressive medications.  As a result, the criteria for a minimal compensable rating are not met.

Thus, the Board concludes that the evidence does not support assignment of a compensable rating for tinea pedis.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected tinea pedis, there is no evidence of record that would warrant a compensable rating for his tinea pedis during the rating period on appeal.  Accordingly, staged ratings are not warranted.  See Fenderson, 12 Vet. App. at 126.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected skin disability.  See Thun, 22 Vet. App. at 115.  The Veteran's tinea pedis is deemed manifested by peeling and irritation in the feet that affects less than 5 percent of the entire body and is treated with topical medications.  The schedular criteria specifically contemplate the percentage of total body and exposed area affected by tinea pedis, as well as the treatment required for the skin disease.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  When comparing the Veteran's symptoms with the schedular criteria, the Board finds that the Veteran does not have symptomatology associated with his tinea pedis that have been unaccounted for by the current schedular rating.  See id.  Accordingly, a comparison of the Veteran's symptoms resulting from his service-connected disability with the pertinent schedular criteria does not show that his service-connected tinea pedis presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's tinea pedis.  Furthermore, marked interference with employment or frequent periods of hospitalization has not been shown.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran is service connected for ischemic heart disease and for scar status post coronary artery bypass graft surgery associated with ischemic heart disease, in addition to his tinea pedis.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the evidence of record has not suggested any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The evidence does not demonstrate, nor does the Veteran allege, that his tinea pedis prevents him from securing and following substantially gainful employment.  Accordingly, a claim for a TDIU has not been raised.

The Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning an initial compensable disability rating, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable rating for tinea pedis of the bilateral feet with onychomycosis is denied.


REMAND

The Veteran contends that his hypertension is related to his exposure to herbicides (Agent Orange) in Vietnam.  Under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

The Board finds that a VA examination or opinion should be obtained in this case to specifically address whether the Veteran's hypertension is related to his in-service Agent Orange exposure.  To that effect, the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694.  Further, the Secretary discussed the 2006, 2008, and 2010 Updates-which contain the same analysis with respect to hypertension - in the Federal Register.  See e.g. 77 Fed. Reg. 47,924-01 (Aug. 10, 2012) (noting "[i]n Veterans and Agent Orange: Update 2006 ... and Update 2008, NAS elevated hypertension to the 'Limited or Suggestive Evidence' category"); 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); 75 Fed. Reg. 81,332, 81,333 (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.'  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.").

The foregoing satisfied the third McLendon element that there be an "indication" that hypertension may be associated with herbicide exposure so as to require a VA medical opinion as to whether the Veteran's hypertension is related to herbicide exposure during service.  See McLendon, 20 Vet. App. at 83; see also 38 C.F.R. § 3.159(a)(1).  Accordingly, the claim is remanded to provide the Veteran with a medical examination to address that theory of causation.

Finally, in a July 2013 rating decision, the RO denied service connection for bilateral knee strain and bilateral ankle strain, and granted service connection for ischemic heart disease with an initial rating of 10 percent effective August 31, 2010.  In August 2013, the Veteran submitted a written statement indicating that he disagreed with the 10 percent rating assigned for his ischemic heart disease.  He also expressed disagreement with the denial of service connection for his claimed bilateral legs and ankles conditions.  The August 2013 statement is construed as a timely notice of disagreement (NOD) with regard to the July 2013 rating decision.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a NOD is filed but a SOC has not been issued, the Board must remand the claims to the AOJ so that a Statement of the Case (SOC) may be issued.  An SOC has not been issued addressing these claims.  Accordingly, they must be remanded so the AOJ may issue a SOC.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from all appropriate VA medical centers (VAMC), to specifically include the VAMC in Houston, Texas (and any associated outpatient clinics) from June 2014 to the present.

2.  Thereafter, schedule the Veteran for a VA examination to determine whether there exists a relationship between his currently diagnosed hypertension and service.  The claims file must be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had onset in service, or is otherwise related to his military service, to include his presumed exposure to herbicides therein.

The examiner is advised that the Veteran is presumed to have been exposed to herbicides, including Agent Orange, during his service in the Republic of Vietnam.

The Board is cognizant that there is no VA presumption of service connection for hypertension due to herbicide exposure.  The Agent Orange Updates, however, use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  The Board seeks a medical opinion on the likelihood that THIS Veteran's hypertension is related to HIS herbicide exposure given HIS medical history, family history, absence of other risk factors, etc. 

All opinions must be supported by a clear rationale.  If it is not possible to provide the requested opinion without resort to speculation, the examiner must state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner must identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

3.  Issue an SOC, and notify the Veteran of his appellate rights, with respect to the issues of entitlement to service connection for bilateral knee strain and for bilateral ankle strain, to include as due to exposure to herbicides; and entitlement to an initial rating in excess of 10 percent for service-connected ischemic heart disease.  Inform the Veteran of the requirements to perfect his appeal with respect to these issues.  If, and only if, the Veteran perfects an appeal as to any of these issues, return these issues to the Board for appellate review.

4.  After completing the above development, and any other development deemed necessary, readjudicate the issue of entitlement to service connection for hypertension.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


